Citation Nr: 1232143	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-13 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision on behalf of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal at that time was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).

The issue remaining on appeal was remanded by the Board in February 2010 and March 2011.  It is again significant to note that the issue of entitlement to service connection for PTSD was previously denied by the Board in an unappealed February 2010 decision.  The Board remanded the issue remaining on appeal for additional development as a result of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also noted in March 2011 that although the Veteran's representative asserted that service connection was warranted for PTSD there was no indication of a timely appeal from the February 2010 Board decision or evidence of a motion asserting clear and unmistakable error (CUE) in that decision.  Thus, the February 2010 decision on the issue of entitlement to service connection for PTSD is final.  See 38 C.F.R. § 20.1100 (2011).

In its March 2011 remand the Board noted that the issue of reopening a service connection claim for PTSD has been raised by the record and referred adjudication to the Agency of Original Jurisdiction (AOJ).  There is no indication of any AOJ action as to this specific matter.  The Board does not have jurisdiction over a PTSD service connection claim and it is again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2011 remand the Board's instructions included a request that the Veteran be scheduled for a VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder other than PTSD as a result of active service, to include as a result of head trauma.  It was specifically noted that in statements in support of his claim the Veteran claimed he had been knocked unconscious in service, but that he could not recall the details of this injury.  In correspondence dated in April 2004 he stated he sustained an injury involving a cut to the head.  Service treatment records show he received sutures for a cut to the right supraorbital area in March 1965.  A September 1965 separation examination revealed normal clinical neurologic and psychiatric evaluations.  VA treatment records dated in April 2006 also noted the Veteran reported that his memory had not been the same since he was discharged from service and that he had fallen in his barracks requiring eight to ten stitches.  The examiner provided an Axis II diagnosis of rule out a personality disorder secondary to head injury.  A November 2006 VA examination report included diagnoses of major depressive disorder and generalized anxiety disorder and noted there was no information suggesting the Veteran's psychopathology occurred prior to military service.  

Although the Veteran underwent a VA examination in March 2011 and the examiner noted the claims file had been reviewed, the provided report included no discussion as to the demonstrated injury to the right supraorbital area in March 1965 nor as to the findings of the April 2006 and November 2006 VA examiners.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Buckley v. West, 12 Vet. App. 76, 83 (1998).  In a July 2012 post-remand brief the Veteran's representative asserted, in essence, that the Veteran witnessed several distressing events during service in Korea, that he had mental problems since that time, and that he drank to alleviate his mental stress over the years.  It was further asserted that the March 2011 examiner's reliance upon "an alleged comment" by the Veteran during the examination that his depressive symptoms first started 20 years after service required additional explanation as the statement was inconsistent with the other evidence of record.  In an August 2008 statement the Veteran's former spouse reported problems she had experienced with the Veteran during their 20 year marriage.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Court has also held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the March 2011 VA examiner for clarification of the provided opinion.  The examiner must address the specific question as to whether at any time during the course of this appeal the evidence demonstrates an acquired psychiatric disorder other than PTSD as a result of active service, to include as a result of head trauma.  The examiner should address the claim that the Veteran's comment that his depressive symptoms first started 20 years after service is inconsistent with the other evidence of record and should address the evidence including the March 1965 report of a right supraorbital injury and the findings of the April 2006 and November 2006 VA examiners.

If the March 2011 examiner is unavailable the Veteran should be scheduled for an examination by a VA psychiatrist for the requested opinion as to whether at any time during the course of this appeal there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder other than PTSD as a result of active service, to include as a result of head trauma.  The examiner should address the claim that the Veteran's comment at the March 2011 VA examination that his depressive symptoms first started 20 years after service is inconsistent with the other evidence of record and should address the evidence including the March 1965 report of a right supraorbital injury and the findings of the April 2006 and November 2006 VA examiners.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


